ORDER
This matter having come before the Court on a report of the Disciplinary Review Board recommending that JOHN A. ESPO-SITO of UNION CITY, who was admitted to the Bar of this State in 1957, be given a time-served suspension on findings of multiple instances of client neglect and misrepresentation of the status of clients’ cases in violation of DR 7-101(A)(l), (2), and (3), DR 1-102(A)(4), and DR 1-102(A)(6),
And the Court being satisfied that the mitigating circumstances proffered, namely, that respondent did not act with intent to profit from or cheat his clients but rather suffered from emotional problems caused by an enormous workload, warrant the discipline recommended;
It is ORDERED that JOHN A. ESPOSITO be suspended from the practice of law for a period of three years retroactive to. his suspension of May 1984, effective immediately and until further Order of the Court; and it is further
*433ORDERED that respondent’s restoration to the practice of law shall be conditioned on his undertaking a one-year proctor-ship in accordance with Administrative Guideline No. 28 and his successful completion of the core courses of the Skills Training Course, including the professional responsibility of that obligation; and it is further
ORDERED that JOHN A. ESPOSITO be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.